Label Matrix forCase
                 local 18-31976
                       noticing         Doc 29-1 U.S.
                                                   Filed  08/26/19
                                                      Bankruptcy  Court Entered 08/26/19 19:17:35     Desc Service
                                                                                            Bank of America
0752-1                                                      List
                                                 Eastern Division    Page 1 of 1            P O Box 982284
Case 18-31976                                     219 S Dearborn                           El Paso, TX 79998-2284
Northern District of Illinois                     7th Floor
Eastern Division                                  Chicago, IL 60604-1702
Mon Aug 26 19:12:14 CDT 2019
Brandon Lucas                                     City of Chicago                          City of Chicago
11417 S Throop St.                                Dept of Business Affairs                 Dept of Revenue
Chicago, IL 60643-4439                            121 N. LaSalle St.                       PO Box 6330
                                                  Chicago, IL 60602-1266                   Chicago, IL 60680-6330


City of Chicago Department of Finance             Credit Acceptance                        Mcsi Inc
c/o Arnold Scott Harris P.C.                      Attn: Bankruptcy Dept                    Po Box 327
111 W Jackson Blvd Ste.600                        25505 West 12 Mile Rd Ste 3000           Palos Heights, IL 60463-0327
Chicago IL. 60604-3517                            Southfield, MI 48034-8331


Municollofam                                      Stellar Recovery Inc                     TURNER ACCEPTANCE CORP
3348 Ridge Road                                   4500 Salisbury Rd Ste 10                 C/O CARRUS PORTFOLIO SERVICES
Lansing, IL 60438-3112                            Jacksonville, FL 32216-8035              25 HIGHLAND PARK VILLAGE #100-199
                                                                                           C/O CARRUS PORTFOLIO SERVICES
                                                                                           DALLAS, TX 75205-2789

Turner Acceptance Crp                             Village of Crestwood                     Village of Dolton
5900 W Howard St                                  Municipal Collections of America, Inc.   Municipal Collections of America, Inc.
Skokie, IL 60077-2627                             3348 Ridge Road                          3348 Ridge Road
                                                  Lansing, IL 60438-3112                   Lansing, IL 60438-3112


WESTLAKE FINANCIAL SERVICES                       Westlake Financial Svc                   David H Cutler
4751 WILSHIRE BLVD                                4751 Wilshire Blvd Suite 100             Cutler & Associates, Ltd.
SUITE 100                                         Los Angeles, CA 90010-3847               4131 Main St.
LOS ANGELES CA 90010-3847                                                                  Skokie, IL 60076-2780


Domonique R Johnson                               Patrick S Layng                          Tom Vaughn
19460 S Glenwood Rd. #420                         Office of the U.S. Trustee, Region 11    55 E. Monroe Street, Suite 3850
Chicago Heights, IL 60411-5927                    219 S Dearborn St                        Chicago, IL 60603-5764
                                                  Room 873
                                                  Chicago, IL 60604-2027

End of Label Matrix
Mailable recipients      20
Bypassed recipients       0
Total                    20
